DYKMAN, J.
This is a motion to open a default taken against the plaintiff, who is the appellant, at the last general term of this court. The cause was tried first in a court of a justice of the peace, where the plaintiff obtained a substantial verdict. Upon a new trial in the county court the defendant obtained a verdict, and the plaintiff has appealed from the judgment entered thereon. We think the default is excused, and that the plaintiff is entitled to have the case examined upon this appeal. The motion should therefore be granted, with $10 costs to the respondent to abide the event.